DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,3,7,11,18,19, and 20, cancelled claim 2 and added claims 21-23 which changes the scope of the claims and as such a new grounds of rejection is issued.
Specifically in regards to claim 1, the Applicant added the limitations of claim 2 and included new limitation “wherein said one-battery charging mode comprises a first-battery direct charging mode, and in said first-battery direct charging mode, said charging path is enabled such that said first output terminal of said charging path provides said at least a part of said input power to said first battery through said first switch” which changes the scope of the claim and as such, a new grounds of rejection is issued.
In regards to the 112 rejection of Claim(s) 18 Applicant asserts (pg. 14):
First, Applicant asserts that the term "coupled to" does not require direct attachment. The term "coupled" should be given its plain and ordinary meaning, which does not require direct attachment. This meaning is also consistent with the use of "coupled to" in the specification of the instant application. Applicant submits that, when the claims are read in that light, the basis for rejecting claim 18 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) is traversed.
And further asserts:
Applicant respectfully submits that the above features recited in claim 1 can apply to, but are not limited to, the examples of FIG. 2, FIG. 4, FIG. 5A and FIG 5B in the application as originally filed.
In response:
Examiner respectfully disagree and maintain the 112(b) rejection on claim 18 for the following reasons:
Claim 18 recites “a sense resistor having a first end electrically coupled to said negative terminal of said first battery and electrically coupled to said negative terminal of said second battery through said second switch, and having a second end electrically coupled to said reference terminal” Based on the Applicants remarks as stated above and below, it is unclear if the above claim language of claim 18 refers to the source terminal of Q2 being connected between the negative terminal of Bat1 and the sense resistors first end, or refers to the source terminal of Q2 being connected to the reference terminal and the sense resistors second end.
Specifically, claim 1 from which it depends recites “a second battery having a positive terminal electrically coupled to said connection interface, and having a negative terminal electrically coupled to said reference terminal through a second switch”.
Based on the Applicants remarks as stated below, said limitation of claim 1 includes the source terminal of Q2 connected to the reference terminal (GNDP) as seen in Fig. 2 of the Applicants specification.
However, the above claim language of claim 18 includes the source terminal of Q2 being connected between the negative terminal of Bat1 and the sense resistors first end as seen in Fig. 5A and 5B.
It is unclear how the source terminal of switch Q2 is connected to both reference terminal GNDP AND between the negative terminal of Bat1 and the sense resistors first end as seen in Fig. 5A and 5B.
In regards to the 102/103 rejection of claims 1,19 and 20, Applicant asserts (pg. 16):
 Applicant has reviewed Hsieh and respectfully submits that Hsieh does not teach or suggest the recited features. Thus, Applicant respectfully submits that claims 1, 19 and 20 are not anticipated by Hsieh. Accordingly, claim 13, dependent on claim 1 and setting forth additional features, is also not anticipated by Hsieh.
And further asserts:
Additionally, claim 1 recites "in said first-battery direct charging mode, said charging path is enabled such that said first output terminal of said charging path provides said at least a part of said input power to said first battery through said first switch." Applicant has reviewed Hsieh and AAPA, and respectfully submits that the combination of Hsieh and AAPA does not teach or suggest the claimed first-battery direct charging mode, in which the claimed charging path is enabled such that the claimed first output terminal of the charging path provides at least a part of the input power to the claimed first battery through the claimed first switch.

And further asserts:
Accordingly, Applicant respectfully submits that the combination of Hsieh and AAPA does not teach or suggest each and every feature set forth in claim 1. Thus, Applicant respectfully submits that claim 1 is not obvious in view of Hsieh and AAPA

In response:
Examiner respectfully disagree. The Examiner does not rely on Hsieh alone but the combined teachings of Hsieh and AAPA to teach the claim language of claim 1 and similarly claims 19 and 20 as specified below.
Examiner further states that it would be obvious to one of ordinary skill in the art to combine the teachings of Hsieh and AAPA for the reasons set forth below.
In regards to the 102/103 rejection of claims 3, and 7-9, Applicant asserts (pg. 18):
 Applicant respectfully submits that Hsieh, alone or in combination with AAPA, does not teach or suggest the above features recited in independent claim 1.
And further asserts:
More specifically, according to pages 4 and 5 of the Office Action, in FIG. 1 of Hsieh, the input terminal 110, the energy storage unit Bat1, the energy storage unit Bat2, and the switching unit SW6 are relied upon as teaching the claimed connection interface, the claimed first battery, the claimed second battery, and the claimed first switch, respectively. Accordingly, in FIG. 1 of Hsieh, the path between the input terminal 110 and the switching unit SW6 seems to be relied upon as teaching the claimed charging path. Applicant respectfully disagrees.
In response:
Examiner respectfully disagree. As seen in the rejection of claims 1,19 and 20 the Examiner interprets a charging path as the path that directly charges the first and second batteries from the interface without going through the charging circuit based on BRI in light of the Applicants specification (Fig. 2 of Applicants specification as seen below). 
As such, as seen in the rejection of claims 1,19 and 20, the Examiner uses the combined teachings of Hsieh and AAPA to teach a first battery (Fig. 1 Vbat1) , a second battery (Fig. 1 Vbat2), a connection interface that connects said portable device to a power source to receive input power ([0033] input voltage Vin from the input terminal 110 ), a first switch (SW6), and a charging path comprising a first input terminal electrically coupled to said connection interface (Fig. 1 of Hsieh showing charging path identified below).
Applicant further asserts:
Claim 1 recites a charging path that is selectively enabled by a controller. As shown in FIG. 1 of Hsieh, on the path between the input terminal 110 and the switching unit SW6 (e.g., read as the claimed charging path), there is no circuit that can be selectively enabled by a controller. 
Applicant further asserts:
Hsieh' s specification also does not teach or suggest that the path between the input terminal 110 and the switching unit SW6 can be selectively enabled by a controller. Applicant respectfully submits Hsieh therefore does not teach or suggest the claimed controller that selectively enables at least one of the claimed charging path and the claimed charger circuit, and AAPA does not teach or suggest a modification of Hsieh that would remedy those deficiencies.
In response:
Examiner respectfully disagree. Claim 1 does not recite a charging path that is selectively enabled by a controller nor recites a circuit between an input terminal that can be selectively enabled by a controller. Claim 1 recites “a controller…that selectively enables AT LEAST ONE OF said charging path and said charger circuit”
As seen in the rejection of claim 1 and similarly claims 19 and 20 the Examiner uses the combined teachings of Hsieh and AAPA to teach claim language “a charging path comprising a first input terminal electrically coupled to said connection interface (Fig. 1 of Hsieh below)  and a controller electrically coupled to said charging path and said charger circuit, that selectively enables at least one of said charging path and said charger circuit.  (See Fig. 3A-3B and [0033] of Hsieh and Fig. 1 “DFC controller” and  [0005] of AAPA).
In regards to the 102/103 rejection of claims 3, and 7-9, Applicant asserts (pg. 19):
Furthermore, according to page 11 of the Office Action, in AAPA, the switches Q3A and Q3B are also relied upon as teaching the claimed charging path. Thus, according to the Office Action, the combined teachings of Hsieh and AAPA allegedly suggest the claimed charging path. Applicant respectfully disagrees.
And further asserts:
Applicant submits that there is no motivation to combine Hsieh and AAP A, because it would be redundant and not cost-effective to add extra switches such as the switches
Q3A and Q3B of AAPA to Hsieh's circuit since Hsieh's circuit already has switching units SW4 and SW6 for performing the direct charging function.
Accordingly, Applicant respectfully submits that it would not be obvious to one of ordinary skill in the art to include the switches Q3A and Q3B of AAPA in Hsieh's circuit. Thus, AAPA does not teach or suggest a modification of Hsieh that would remedy the deficiencies regarding the claimed charging path.
Claims 3 and 7-9 depend from claim 1, and therefore are also not obvious in view of Hsieh and AAPA for at least the same reasons as stated above with respect to claim 1 and for the additional features recited therein.
In response:
Examiner respectfully disagree and points to the rejection of claims 1,19 and 20 where the Examiner uses the combined teachings of Hsieh and AAPA to teach to claim language of claims 1,19 and 20 below. 
The Examiner further states that it would be obvious to one of ordinary skill in the art to combined the teachings of Hsieh and AAPA in order to protect the batteries from overcharging- discharging through the connection interface and to implement a direct fast charging method that reduces efficiency loss, which helps minimize the temperature (Pg 1 lines 21-25 of applicant’s spec) while providing overcharge-discharge protection.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and similarly claim 20 recites “a second battery having a positive terminal electrically coupled to said connection interface, and having a negative terminal electrically coupled to said reference terminal through a second switch”  which is unclear.
It is unclear what comprises the second battery’s negative terminal electrically coupled to said reference terminal through a second switch. Specifically, based on the specification and the following remarks by the Applicant (pg. 14):
“Applicant respectfully submits that the above features recited in claim 1 can apply to, but are not limited to, the examples of FIG. 2, FIG. 4, FIG. 5A and FIG 5B in the application as originally filed” and 
“Applicant asserts that the term "coupled to" does not require direct attachment”,
 It is unclear how the negative terminal of the second battery would be coupled to the reference terminal through the second switch. 
Specifically, the applicant appears to suggest that the drain terminal of switch Q2 is connected to the negative terminal of BAT2 and the source terminal is connected to the reference terminal (as seen in GNDP of Fig. 2,4)  AND/OR  the drain terminal of switch Q2 is connected to the negative terminal of BAT2 and the source terminal is connected to BAT1 negative terminal (as seen in Fig. 5A).
It is unclear if the source terminal of switch Q2 is connected to the reference terminal GNDP as seen in Fig. 2,4 OR connected to the negative terminal of BAT1 as seen in Fig. 5A and 5B.
It is unclear if the source terminal of switch Q2 is connected to the reference terminal as seen in Fig. 2,4 AND connected to the negative terminal of BAT1 as seen in Fig. 5A and 5B. If so, it is unclear how the source terminal is connected to the negative terminal of BAT1 AND the reference terminal GNDP.
Additionally based on Applicants remarks asserting that the term "coupled to" does not require direct attachment  and “… the above features recited in claim 1 can apply to, but are not limited to, the examples of FIG. 2, FIG. 4, FIG. 5A and FIG 5B in the application as originally filed”, it is unclear what is meant by “a second battery ….having a negative terminal electrically coupled to said reference terminal through a second switch”.  The specification does not support all instances where the second battery has a negative terminal electrically coupled to said reference terminal through a second switch.  
Claim 19 recites “a second switch comprising a third terminal electrically coupled to a negative terminal of said second battery, comprising a fourth terminal electrically coupled to a negative terminal of said first battery and electrically coupled to a reference terminal”.  For the reasons set forth above in regards to claims 1 and 20, it is unclear what comprises the fourth terminal of the switch electrically coupled to a negative terminal of said first battery and electrically coupled to a reference terminal.
Claim 18 recites “a sense resistor having a first end electrically coupled to said negative terminal of said first battery and electrically coupled to said negative terminal of said second battery through said second switch, and having a second end electrically coupled to said reference terminal” Based on the Applicants remarks as stated above, it is unclear if the above claim language of claim 18 refers to the source terminal of Q2 being connected between the negative terminal of Bat1 and the sense resistors first end, or refers to the source terminal of Q2 being connected to the reference terminal and the sense resistors second end.
Specifically, claim 1 from which it depends recites “a second battery having a positive terminal electrically coupled to said connection interface, and having a negative terminal electrically coupled to said reference terminal through a second switch”.
Based on the Applicants remarks as stated above, said limitation of claim 1 includes the source terminal of Q2 connected to the reference terminal (GNDP) as seen in Fig. 2 of the Applicants specification.
However, the above claim language of claim 18 includes the source terminal of Q2 being connected between the negative terminal of Bat1 and the sense resistors first end as seen in Fig. 5A and 5B.
It is unclear how the source terminal of switch Q2 is connected to both reference terminal GNDP AND between the negative terminal of Bat1 and the sense resistors first end as seen in Fig. 5A and 5B.
Claims 3-18 and 21-23 is/are included in this rejection due to their dependence on claim 1.
Claims 1 and 3-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and similarly claim 20 recites “a second battery having a positive terminal electrically coupled to said connection interface, and having a negative terminal electrically coupled to said reference terminal through a second switch”  which is not supported in the specification and is therefore new matter.
The specification does not support all instances where the second battery has a negative terminal electrically coupled to said reference terminal through a second switch.  
Claims 3-18 and 21-23 is/are included in this rejection due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3, 7-9,13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Applicant admitted prior art (hereinafter AAPA). 

    PNG
    media_image1.png
    758
    897
    media_image1.png
    Greyscale

Fig. 1 of Hsieh

    PNG
    media_image2.png
    800
    920
    media_image2.png
    Greyscale

Fig. 1 of Hsieh

    PNG
    media_image3.png
    727
    675
    media_image3.png
    Greyscale

Fig. 2 of Applicants specification showing charging path

As to claim 1, Hsieh discloses a portable device (Fig. 1 [0016] energy storage unit 100 used in smart phones and tablets), comprising: a connection interface that connects said portable device to a power source to receive input power ([0033] input voltage Vin from the input terminal 110 ); 
a first battery (Fig. 1 Vbat1) having a positive terminal electrically coupled to said connection interface through a first switch (SW6), and having a negative terminal electrically coupled to a reference terminal (Fig 1 GND terminal); 
a second battery having a positive terminal electrically coupled to said connection interface (Fig. 1 Vbat2), and having a negative terminal electrically coupled to said reference terminal through a second switch (Fig. 1 SW7) and electrically coupled to said positive terminal of said first battery through a third switch (Fig. 1 SW5); and 
switch control circuitry (Fig. 1 processing unit 140), electrically coupled to said first, second and third switches (Fig. 1 CT6,CT5,CT7), and configured to control said first, second and third switches such that said portable device selectively operates in a mode of a plurality of modes (Fig. 1-5 charging and discharging modes) comprising at least a one-battery charging mode (See Fig. 3B,5A) and a two-battery-in-series charging mode ([0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off. See Fig. 3B,5A for 1 battery charging modes and Fig. 4 for two-battery-in-series charging mode).
Hsieh further discloses a charging path comprising a first input terminal electrically coupled to said connection interface (Based on Fig. 2 of the Applicants specification seen above, the Examiner interprets charging path as the path that directly charges the first and second batteries from the interface without going through the charging circuit. See Fig. 1 of Hsieh showing charging path identified above), wherein said one-battery charging mode comprises a first-battery direct charging mode (Fig. 5A), and in said first-battery direct charging mode, the charging path is enabled such that said at least a part of said input power is provided to said first battery through said first switch (See Fig. 5A for a first-battery direct charging mode where Vin from the input terminal 110 is provided).
Hsieh further discloses a charger circuit ([0017] charging circuit 160) comprising a second input terminal electrically coupled to said connection interface (Fig. 1 above), comprising a second output terminal (Fig. 1 above) electrically coupled to said positive terminal of said first battery (Fig. 3A showing output of charging circuit 160 connected to Vbat1) and electrically coupled to said positive terminal of said second battery through said first switch (Fig. showing the output of charging circuit 160 connected to Vbat2 through SW2 to SW6,SW4 or through SW3 to SW6,SW4), and configured to convert at least a part of said input power at said second input terminal to regulated power at said second output terminal ([0033] In the normal charge mode, the charging circuit 160 receives an input voltage Vin from the input terminal 110 and converts the input voltage Vin to a charging voltage Vc to charge the energy storage units Bat1 and Bat2).
Hsieh further discloses a controller electrically coupled to said charger circuit, that selectively enables at least one of said charging path and said charger circuit.  (Based on [0006] [0029] [0030] of the specification, Examiner interprets “enables at least one of said charging path” as “ turning on switches Q3A and Q3B” and “enables at least one of said charger circuit “ as “enabling to convert an input power to an output power. See Fig. 3A-3B where charging circuit 160 is a converter and is converting input power to an output power and therefore has at least a controller enabling charging circuit 160 [0033]).
Hsieh further discloses wherein in said one-battery charging mode , said switch control circuitry turns off said third switch (See Fig. 3A-B,5A-5B SW5), and controls said first and second switches such that a battery of said first and second batteries is charged by said input power (See Fig. 3A-B,5A-5B where third switch SW5 is off and SW6,SW7 are on for one battery charging), and wherein in said two-battery-in-series charging mode, said switch control circuitry turns off said first and second switches (Fig. 4 SW6,7 are off is on), and turns on said third switch (Fig. 4 SW5 is on),  such that said first and second batteries are charged by said input power (Fig. 4).
Hsieh does not disclose the charging path also comprising a first output terminal (Based on Fig. 2 of the Applicants specification seen above, Examiner interprets a first output terminal as the output of a switching unit serially connected to the charging path) electrically coupled to said positive terminal of said second battery and electrically coupled to said positive terminal of said first battery through said first switch, and configured to deliver at least a part of said input power from said first input terminal to said first output terminal nor discloses the enabled charging path of Hsieh is enabled such that said first output terminal of said charging path provides at least a part of said input power to said first battery.

    PNG
    media_image4.png
    696
    1011
    media_image4.png
    Greyscale

Fig. 1 of AAPA

AAPA teaches a charging path comprising a first output terminal (Fig. 1 of AAPA above) electrically coupled to said positive terminal of a battery and configured to deliver at least a part of said input power from said first input terminal to said first output terminal (Fig. 1 of AAPA showing a charging path that charges the battery directly without going through a charging circuit. Charge-discharge switching circuit Q3A,Q3B provides an output terminal to the charging path)
AAPA also teaches an enabled charging path is enabled such said first output terminal of said charging path provides at least a part of said input power to said first battery (Fig. 1 and Pg 2 lines 1-5  of applicant’s specification where “A large charging current from an adapter 102 can flow through the switches Q3A and Q3B to directly charge the battery cells Cell1 and Cell2”. As such, the charging path is enabled such that said first output terminal of said charging path provides said at least a part of said input power to a first battery)
It  would be obvious to one of ordinary skill in the art to modify Hsieh’s  charging path to include the charge-discharge switching circuit (Q3A,Q3B) in the main charging path as taught by AAPA in order to protect the batteries from overcharging- discharging through the connection interface. Therefore the combined teachings of Hsieh and AAPA, where AAPA teaches a charge-discharge switching circuit (Q3A,Q3B) in Hsieh’s charging path will render a first output terminal electrically coupled to Hsieh’s positive terminal of said second battery and electrically coupled to said positive terminal of said first battery through said first switch, and configured to deliver at least a part of said input power from said first input terminal to said first output terminal.
With a charge-discharge switching circuit (Q3A,Q3B) in Hsieh’s charging path taught by AAPA, it would be obvious to one of ordinary skill in the art to enable Hsieh’s charging path in such a way that the first output terminal taught by AAPA provides at least a part of said input power to said first battery in order to implement a direct fast charging method that reduces efficiency loss, which helps minimize the temperature (Pg 1 lines 21-25 of applicants spec) while providing overcharge-discharge protection.
Hsieh does not disclose the controller electrically coupled to said charging path that selectively enables said charging path.
AAPA further teaches a controller (Fig. 1 “DFC controller”), electrically coupled to said charging path that selectively enables said charging path ([0005] Q3A  A large charging current from an adapter 102 can flow through the switches Q3A and Q3B to directly charge the battery cells Cell1 and Cell2. Fig. 1 show DFC controller at the control terminal of Q3A and Q3B. Therefore one of ordinary skill in the art can see from Fig. 1 and [0005] that DFC controller controls Q3A and Q3B to be on when there is direct charging mode) .
It would have been obvious to a person of ordinary skill in the art to modify Hsieh’s controller to be electrically coupled to said charging path, selectively enabling said charging path in order to protect the batteries from high or excessive charge and discharge currents at the input port.

As to claim 3, Hsieh in view of AAPA teaches the portable device of claim 1, further comprising: 
a load (system circuit connected to output terminal) electrically coupled to said positive terminal of said first battery and said second output terminal of said charger circuit ([0033 Fig. 2A output terminal 190), 
wherein said two-battery-in-series charging mode comprises a plurality of sub-modes, wherein in a first sub-mode of said sub-modes, said controller disables said charger circuit (Fig. 4 shows charging circuit 160 not in conversion mode and is therefore “disabled”), and enables said charging path to deliver said input power to charge said first and second batteries via said first output terminal (Fig. 4 and [0040] the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin. Since the charging path is conducting, then it would be obvious that Hsieh switching units Q3A,Q3B taught by AAPA would be enabled), and to power said load via said positive terminal of said first battery ([0042] The energy storage unit Bat1 outputs the system voltage Vsys via the output terminal 190 to provide power to the system circuit).
As to claim 7, Hsieh in view of AAPA teaches the portable device of claim 1, wherein said one-battery charging mode comprises a plurality of sub-modes and said sub-modes comprise at least one of said first-battery direct charging mode (Fig. 5A) a first-battery buck charging mode (Fig. 3A and [0035]), and a second-battery direct charging mode (Fig. 5B), wherein in said first-battery direct charging mode and said second-battery direct charging mode, said controller disables said charger circuit and enables said charging path (See Fig. 5A-5B where charging circuit 160 is not in use and Vbat1 and Vbat2 is direct charging. (i.e. disabling charging circuit and enabling said charging path)), and wherein in said first-battery buck charging mode, said controller disables said charging path and enables said charger circuit (Fig. 3A).
As to claim 8, Hsieh in view of AAPA teaches the portable device of claim 7, wherein in said first-battery direct charging mode (Fig. 5A), said switch control circuitry turns off third switch and turns on said first switch (Fig. 5A SW6 is on), and said charging path delivers said input power to charge said first battery via said first switch (Fig. 5A SW6 is on). 
wherein in said second-battery direct charging mode (Fig. 5B), said switch control circuitry turns off said first and third switches (Fig. 5B, SW6 and SW5 are off) and turns on said second switch (SW7 on), and said charging path delivers said input power to charge said second battery via said second switch (Fig. 5B and [0049], and 
wherein in said first-battery buck charging mode (Fig. 3A and [0035]), said switch control circuitry turns off said first, second, and third switches (Fig. 3A, SW5,6,7 are off), and said charger circuit converts said input power to regulated output power to charge said first battery via said second output terminal (Fig. 3A and [0035]).
Although Hsieh in view of AAPA teaches the second switch is on in order to discharge the second battery while the first battery is being charged, Hsieh in view of AAPA does not teach the second switch is off (therefore discontinuing discharging the second battery to the load) while the first battery is being charged. 
However it would be obvious to one of ordinary skill in the art to shut off second switch in the claimed first-battery direct charging mode in order to prevent over-discharge or leakage current when the second battery has completed supplying the load.
As to claim 9, Hsieh in view of AAPA teaches the portable device of claim 7, further comprising: 
a fourth switch (SW1), coupled between said positive terminal of said second battery and said second output terminal of said charger circuit (Fig. 1 SW1 is electrically coupled to VBAT2 and identified output terminal) configured to control a connection between said positive terminal of said second battery and said second output terminal (Fig. 3B); and 
a connection switch (a selecting circuit 120 comprising switching units SW2 and SW3) coupled between said positive terminal of said first battery and said second output terminal (Fig. 1 above), and configured to control a connection between said positive terminal of said first battery and said second output terminal (Fig. 2S SW2 is closed and connects output of 160 to Vbat1), wherein said sub-modes further comprise a second-battery buck charging mode (Fig. 3B), 
wherein in said second-battery buck charging mode (Fig. 3B), said switch control circuitry turns off said connection switch (Fig. 3B SW2) and said first and third switches (Fig. 3B SW6, SW5 are off) and turns on said second and fourth switches (Fig. 3B SW1, SW7 are off), and said charger circuit converts said input power to regulated output power to charge said second battery via said second and fourth switches (Fig. 3B).
As to claim 13, Hsieh discloses the portable device of claim 1, wherein said plurality of modes further comprises a first-battery discharging mode, wherein in said first-battery discharging mode, said switch control circuitry turns off said first and third switches, and said first battery (Fig.2b Vbat) discharges to power a load coupled to said positive terminal of said first battery (Fig.2b Vbat [0049]).
As to claim 19, Hsieh discloses a battery management circuit (Fig. 1 [0016] energy storage unit 100 used in smart phones and tablets), comprising: 
a first switch (SW6) comprising a first terminal electrically coupled to a positive terminal of a first battery (Fig 1, Vbat1), comprising a second terminal electrically coupled to a connection interface (Fig 1 above), and electrically coupled to a positive terminal of a second battery (SW6 is electrically connected to Vbat through SW4) , and configured to control a connection between said first and second terminals (Fig. 5A SW6 is closed);
 a second switch (SW7) comprising a third terminal electrically coupled to a negative terminal of said second battery (Fig. 1), comprising a fourth terminal electrically coupled to a negative terminal of said first battery and electrically coupled to a reference terminal (Fit. 1 where SW1 is electrically coupled to ground which is also electrically coupled to negative terminal of Vbat1), and configured to control a connection between said third and fourth terminals (Fig. 3B SW7 is closed); 
a control terminal Fig. 1 CT5) configured to control a third switch (SW5) electrically coupled between said positive terminal of said first battery and said negative terminal of said second battery ([0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off).
switch control circuitry (Fig. 1 processing unit 140), electrically coupled to said first and second switches and said control terminal (Fig. 1 CT6,CT5,CT7), and configured to control said first, second and third switches such that said first and second batteries selectively operate in a mode of a plurality of modes (Fig. 1-5 charging and discharging modes) comprising at least a one-battery charging mode and a two-battery-in-series charging mode ([0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off. See Fig. 3A-B,5A-5B for 1 battery charging modes and Fig. 4 for two-battery-in-series charging mode), 
Hsieh further discloses a charging path comprising a first input terminal electrically coupled to said connection interface (Based on Fig. 2 of the Applicants specification seen above, the Examiner interprets charging path as the path that directly charges the first and second batteries from the interface without going through the charging circuit. See Fig. 1 of Hsieh showing charging path identified above), wherein said one-battery charging mode comprises a first-battery direct charging mode (Fig. 5A), and in said first-battery direct charging mode, the charging path is enabled such that said at least a part of said input power is provided to said first battery through said first switch (See Fig. 5A for a first-battery direct charging mode where Vin from the input terminal 110 is provided).
Hsieh further discloses a charger circuit ([0017] charging circuit 160) comprising a second input terminal electrically coupled to said connection interface (Fig. 1 above), comprising a second output terminal (Fig. 1 above) electrically coupled to said positive terminal of said first battery (Fig. 3A showing output of charging circuit 160 connected to Vbat1) and electrically coupled to said positive terminal of said second battery through said first switch (Fig. showing the output of charging circuit 160 connected to Vbat2 through SW2 to SW6,SW4 or through SW3 to SW6,SW4), and configured to convert at least a part of said input power at said second input terminal to regulated power at said second output terminal ([0033] In the normal charge mode, the charging circuit 160 receives an input voltage Vin from the input terminal 110 and converts the input voltage Vin to a charging voltage Vc to charge the energy storage units Bat1 and Bat2).
Hsieh further discloses wherein in said one-battery charging mode, said switch control circuitry turns off said third switch (See Fig. 3A-B,5A-5B SW5), and controls said first and second switches such that a battery of said first and second batteries is charged by input power received at said connection interface (See Fig. 3A-B,5A-5B where third switch SW5 is off and SW6,SW7 are on for one battery charging), and wherein in said two-battery-in-series charging mode, said switch control circuitry turns off said first and second switches (Fig. 4 SW6,7 are off is on), and turns on said third switch (Fig. 4 SW5 is on), such that said first and second batteries are charged by said input power (Fig. 4).
Hsieh does not disclose the charging path also comprising a first output terminal (Based on Fig. 2 of the Applicants specification seen above, Examiner interprets a first output terminal as the output of a switching unit serially connected to the charging path) electrically coupled to said positive terminal of said second battery and electrically coupled to said positive terminal of said first battery through said first switch, and configured to deliver at least a part of said input power from said first input terminal to said first output terminal nor discloses the enabled charging path of Hsieh is enabled such that said first output terminal of said charging path provides at least a part of said input power to said first battery.
AAPA teaches a charging path also comprising a first output terminal (Fig. 1 of AAPA above) electrically coupled to said positive terminal of a battery and configured to deliver at least a part of said input power from said first input terminal to said first output terminal (Fig. 1 of AAPA showing a charging path that charges the battery directly without going through a charging circuit. Charge-discharge switching circuit Q3A,Q3B provides an output terminal to the charging path)
AAPA also teaches the enabled charging path is enabled such that said first output terminal of said charging path provides at least a part of said input power to said first battery (Fig. 1 and Pg 2 lines 1-5  of applicant’s specification where “A large charging current from an adapter 102 can flow through the switches Q3A and Q3B to directly charge the battery cells Cell1 and Cell2”. As such, the charging path is enabled such that said first output terminal of said charging path provides said at least a part of said input power to a first battery)
It  would be obvious to one of ordinary skill in the art to modify Hsieh’s  charging path to include the charge-discharge switching circuit (Q3A,Q3B) in the main charging path as taught by AAPA in order to protect the batteries from overcharging- discharging through the connection interface. Therefore the combined teachings of Hsieh and AAPA, where AAPA teaches a charge-discharge switching circuit (Q3A,Q3B) in Hsieh’s charging path will render a first output terminal electrically coupled to Hsieh’s positive terminal of said second battery and electrically coupled to said positive terminal of said first battery through said first switch, and configured to deliver at least a part of said input power from said first input terminal to said first output terminal.
With a charge-discharge switching circuit (Q3A,Q3B) in Hsieh’s charging path taught by AAPA, it would be obvious to one of ordinary skill in the art to enable Hsieh’s charging path in such a way that the first output terminal taught by AAPA provides at least a part of said input power to said first battery in order to implement a direct fast charging method that reduces efficiency loss, which helps minimize the temperature (Pg 1 lines 21-25 of applicants spec) while providing overcharge-discharge protection.
Hsieh does not disclose the controller electrically coupled to said charging path that selectively enables said charging path.
AAPA further teaches a controller (Fig. 1 “DFC controller”), electrically coupled to said charging path that selectively enables said charging path ([0005] Q3A  A large charging current from an adapter 102 can flow through the switches Q3A and Q3B to directly charge the battery cells Cell1 and Cell2. Fig. 1 show DFC controller at the control terminal of Q3A and Q3B. Therefore one of ordinary skill in the art can see from Fig. 1 and [0005] that DFC controller controls Q3A and Q3B to be on when there is direct charging mode) .
It would have been obvious to a person of ordinary skill in the art to modify Hsieh’s controller to be electrically coupled to said charging path, selectively enabling said charging path in order to protect the batteries from high or excessive charge and discharge currents at the input port.

As to claim 20, Hsieh discloses a method comprising: 
managing a first battery (Fig. 1 Vbat1) and a second battery (Fig. 1 Vbat2) in a portable device (Fig. 1 [0016] energy storage unit 100 used in smart phones and tablets), wherein said first battery comprises a positive terminal electrically coupled to a connection interface through a first switch (SW6), and comprises a negative terminal electrically coupled to a reference terminal (Fig. 1 above), wherein said second battery comprises a positive terminal electrically coupled to said connection interface (Fig. 5), and comprises a negative terminal electrically coupled to said reference terminal through a second switch (SW7) and electrically coupled to said positive terminal of said first battery through a third switch (SW5), and wherein said managing comprises: 
controlling, using switch control circuitry, said first, second and third switches such that said portable device selectively operates in a mode of a plurality of modes (Fig. 1-5 charging and discharging modes. [0021] The processing unit 140 outputs control signals CT1 and CT4 to CT7 to the switching units SW1 and SW4 to SW7, respectively, for turning on or off) comprising at least a one-battery charging mode (See Fig. 3A-B,5A-5B for 1 battery charging modes), and a two-battery-in-series charging mode (Fig. 4 for two-battery-in-series charging mode); 
turning off said third switch in said one-battery charging mode (See Fig. 3A-B,5A-5B SW5 is off); 
controlling said first and second switches, in said one-battery charging mode, such that a battery of said first and second batteries is charged by input power received at said connection interface (See Fig 3B,5B where third switch SW5 is off and SW6,SW7 are on for one battery charging), wherein said one-battery charging mode comprises a first battery direct charging mode (See Fig. 5A);
turning off said first and second switches in said two-battery-in-series charging mode (Fig. 4 SW6,7 are off is on for two-battery-in-series charging ); 
turning on said third switch, in said two-battery-in-series charging mode, such that said first and second batteries are charged by said input power (Fig. 4 SW5 is on two-battery-in-series charging).
delivering, using a charging path (Fig. 1 of Hsieh above for charging path), at least a part of said input power from a first input terminal of said charging path if said charging path is enabled (See Fig. 3B,5A for 1 battery charging modes. Thus charging path is enabled), wherein said first input terminal is electrically coupled to said connection interface (Fig. 1 of Hsieh).
Hsieh further discloses enabling said charging path in said first-battery direct charging mode (See Fig. 3B,5A for 1 battery charging modes. Thus charging path is enabled).
providing said at least a part of said input power to said first battery through said first switch in said first-battery direct charging mode (See Fig. 5A for a first-battery direct charging mode).
Hsieh further discloses converting, using a charger circuit ([0017] charging circuit 160), at least a part of said input power at a second input terminal of said charger circuit (Fig. 1 above)  to regulated power at a second output terminal of said charger circuit  (Fig. 1 above) if said charger circuit is enabled ([0033] In the normal charge mode, the charging circuit 160 receives an input voltage Vin from the input terminal 110 and converts the input voltage Vin to a charging voltage Vc to charge the energy storage units Bat1 and Bat2), wherein said second input terminal is electrically coupled to said connection interface (Fig. 1 above), and said second output terminal is electrically coupled to said positive terminal of said first battery (Fig. 3A showing output of charging circuit 160 connected to Vbat1) and electrically coupled to said positive terminal of said second battery through said first switch (Fig. showing the output of charging circuit 160 connected to Vbat2 through SW2 to SW6,SW4 or through SW3 to SW6,SW4. 
Hsieh further discloses selectively enabling at least one of said charging path and said charger circuit (Based on [0006] [0029] [0030] of the specification, Examiner interprets “enabling at least one of said charging path” as “ turning on switches Q3A and Q3B” and “enables at least one of said charger circuit “ as “enabling to convert an input power to an output power. See Fig. 3A-3B where charging circuit 160 is a converter and is converting input power to an output power and therefore has at least a controller enabling charging circuit 160 [0033]).
Hsieh does not disclose delivering the at least part of said input power from the first input terminal to a first output terminal of said charging path, nor discloses said first output terminal is electrically coupled to said positive terminal of said second battery and electrically coupled to said positive terminal of said first battery through said first switch nor discloses the at least part of said input power to said first battery is provided using said first output terminal of said charging path in said first-battery direct charging mode
AAPA teaches a charging path also comprising a first output terminal electrically coupled to said positive terminal of a battery (Fig. 1 of AAPA above), delivering at least part of an input power from the first input terminal to the first output terminal of a charging path (Fig. 1 and Pg 2 lines 1-5 ), and teaches providing at least part of an input power to a first battery in a first-battery direct charging mode using said first output terminal of said charging path (Fig. 1 and Pg 2 lines 1-5  of applicant’s specification where “A large charging current from an adapter 102 can flow through the switches Q3A and Q3B to directly charge the battery cells Cell1 and Cell2”).
It would be obvious to one of ordinary skill in the art to modify Hsieh charging path to include the charge-discharge switching circuit (Q3A,Q3B) in the main charging path as taught by AAPA in order to protect the batteries from overcharging- discharging through the connection interface. Therefore the combined teachings of Hsieh and AAPA, where AAPA teaches a charge-discharge switching circuit (Q3A,Q3B) in Hsieh’s charging path will render a first output terminal electrically coupled to Hsieh’s positive terminal of said second battery and electrically coupled to said positive terminal of said first battery through said first switch.
Therefore, with a charge-discharge switching circuit (Q3A,Q3B) in Hsieh’s charging path taught by AAPA, it would be obvious to one of ordinary skill in the art to deliver the at least a part of said input power from the first input terminal to a first output terminal of said charging path and provide using said first output terminal, said at least a part of said input power to said first battery through said first switch in said first-battery direct charging mode in order to implement a direct fast charging method that reduces efficiency loss, which helps minimize the temperature (Pg 1 lines 21-25 of applicants spec)  while providing overcharge-discharge protection.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Applicant admitted prior art (hereinafter AAPA) in view of Kotikalapoodi (US 20080238203). 
As to claim 4, Hsieh in view of AAPA teaches the portable device of claim 3, wherein in a second sub-mode of said sub-modes, said controller enables said charger circuit and said charging path ([003] and Fig. 4. The charging circuit 160 outputs the charging voltage Vc (Enabling charging circuit). Since the charging path is conducting, then it would be obvious that Hsieh switching units Q3A,Q3B taught by AAPA would be enabled). 
Hsieh teaches said charger circuit converts a first part of said input power to regulated output power to power said load via said second output terminal ([0033] The charging circuit 160 outputs the charging voltage Vc to the output terminal 190 of the charging-discharging module of the energy storage unit 100 to provide power to the system circuit),
Hsieh also teaches and said charging path delivers said input power to charge said first and second batteries via said first output terminal (Fig. 4 and [0040] in the first charging mode, the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin).
However Hsieh does not teach said regulated output power to power said load and said delivered said input power to charge said first and second batteries occurs in the same charging mode (i.e. “…converts a first part of said input power  …and delivers a second part of said input power”).
Kotikalapoodi teaches a first part of input power ( 340mA) from a connection interface (5V) provided to a switching regulator to supply power to a system load while a second part of said input power (160 mA) is direct charging a battery (Fig.5B [0038]-[0042])
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include said regulated output power to power said load and said delivered said input power to charge said first and second batteries occurs in the same charging mode (i.e. “…converts a first part of said input power  …and delivers a second part of said input power”), in order to use excess or unused current from the power source to charge the battery ([0041]) thereby not wasting power.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Applicant admitted prior art (hereinafter AAPA) in view of Tsuji (US 20110095729). 
As to claim 5, Hsieh in view of AAPA teaches the portable device of claim 3, wherein in a second sub-mode of said sub-modes, said controller enables said charger circuit and said charging path, said charger circuit converts a first part of said input power to regulated output power to power said load via said second output terminal ([0033] Fig. 3B The charging circuit 160 outputs the charging voltage Vc (enabling charging circuit) to the output terminal 190 of the charging-discharging module of the energy storage unit 100 to provide power to the system circuit), 
Hsieh in view of AAPA further teaches and said charging path delivers said input power to charge said first and second batteries via said first output terminal and to power said load via said positive terminal of said first battery (Fig. 4 and [0040] in the first charging mode, the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin (enabling charging path). Also in the first charging mode, the energy storage unit Bat1 outputs the system voltage Vsys via the output terminal 190 to provide power to the system circuit [0042]-[0043]).
However, Hsieh does not teach said regulated output power to power said load and said delivered said input power to charge said first and second batteries and to power said load via said positive terminal of said first battery occur in the same charging mode (i.e. “…converts a first part of said input power  …and delivers a second part of said input power”).
Tsuji teaches (Fig. 1 a charging circuit that simultaneously charges a battery with an electrical current supplied from an external power source and supplies the electrical current supplied from the external power source to a load includes a power supply circuit to supply an electrical current from the battery to the load [0027])
It would be obvious to one of ordinary skill in the art to combine the above charging modes of Hsieh to occur in the same charging mode in order to supply the load power when a current required load current is greater than a maximum supply current of the external power source as taught by Tsuji ([0027]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Applicant admitted prior art (hereinafter AAPA) in view of Bucur (US 20040178766).
As to claim 6, Hsieh in view of AAPA teaches the portable device of claim 3, wherein in a second sub-mode of said sub-modes, said controller enables said charger circuit and said charging path, said charger circuit converts a first part of said input power to regulated output power to power said load and charge said first battery via said second output terminal (Fig. 3A and [0035] “enabling charging circuit”).
Hsieh in view of AAPA further teaches said charging path delivers a second part of said input power to charge said first and second batteries via said first output terminal (Fig. 4 and [0040] in the first charging mode, the energy storage unit 100 is configured to make the energy storage units Bat1 and Bat2 in series connection to charge the energy storage units Bat1 and Bat2 simultaneously with Vin “enabling charging path”).
However, Hsieh does not teach said regulated output power to power said load and said delivered said input power to charge said first and second batteries and to power said load via said positive terminal of said first battery occur at the same time or in the same charging mode (i.e. “…converts a first part of said input power  …and delivers a second part of said input power”).
However Bucur teaches charging a battery and system load simultaneously when the battery is deeply discharged (Fig. 16 [0024] and mode 183). 
It would have been obvious to a person of ordinary skill in the art to modify to combine above charging modes of Hsieh where the first and second batteries are being directly charged while the first battery is also being charged by the charging circuit to occur in the same charging mode in order to charge a deeply discharged battery as taught by Bucur. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Alahmad  (US 20060092583). 
As to claim 10, Hsieh discloses the portable device of claim 1, wherein said plurality of modes (Fig. 1-5)  
Hsieh does not disclose/teach wherein said plurality of modes further comprises a two-battery-in-parallel charging mode, wherein in said two-battery-in-parallel charging mode, said switch control circuitry turns off said third switch and turns on said first and second switches such that said first and second batteries are charged by said input power.
Alahmad teaches wherein said plurality of modes further comprises a two-battery-in-parallel charging mode, wherein in said two-battery-in-parallel charging mode, said switch control circuitry turns off said third switch (S3, Fig. 3) and turns on said first and second switches (S1,S5) such that said first and second batteries are charged by said input power ([0005] FIG. 3 illustrates the array of FIG. 1 configured for charging multiple storage elements in parallel )
It would have been obvious to a person of ordinary skill in the art to modify the plurality of modes of Hsieh to include a two-battery-in-parallel charging mode, wherein in said two-battery-in-parallel charging mode, said switch control circuitry turns off said third switch and turns on said first and second switches such that said first and second batteries are charged by said input power, as taught by Alahmad in order to charge the batteries with less heat dissipation by charging them in parallel.
Claim 11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) n view of Yoon (US 20180170205) in view of Ito (US 20180309172).
As to claim 11, Hsieh discloses the portable device of claim 1, wherein said plurality of modes (Fig. 1-5). 
Hsieh does not disclose/teach wherein said plurality of modes further comprises a balancing mode , wherein in said balancing mode, said switch control circuitry turns off said third switch and turns on said first and second switches, and controls a switch of said first and second switches to operate in a linear mode to adjust a charging current from one of said first and second batteries to the other one of said first and second batteries to a target reference, thereby balancing said first and second batteries.
Yoon teaches wherein said plurality of modes further comprises a balancing mode , wherein in said balancing mode, said switch control circuitry turns off said third switch and turns on said first and second switches, and controls a switch of said first and second switches to adjust a charging current from one of said first and second batteries to the other one of said first and second batteries to a target reference thereby balancing said first and second batteries ([0045] when a voltage deviation between the battery module 11 and the battery module 12 is greater than a preset value, the controller 100 may perform voltage balancing between the two battery modules 11 and 12 by closing the relays R11 and R12 to connect the battery module 11 and the battery module 12 in parallel and to recharge a battery module with a lower voltage with energy stored in a battery module with a higher voltage).
As such, the combined teachings of Hsieh and Yoon where Yoon connects the two cells in parallel in order to balance the two cells will render Hsieh third switch SW5 to be off and first and second switches (SW6,SW7) to be on.
It would have been obvious to a person of ordinary skill in the art to modify the plurality of modes of Hsieh to comprises a balancing mode, wherein in said balancing mode, wherein in said balancing mode, said switch control circuitry turns off said third switch and turns on said first and second switches, and controls a switch of said first and second switches to adjust a charging current from one of said first and second batteries to the other one of said first and second batteries to a target reference thereby balancing said first and second batteries, as taught by Yoon in order to perform voltage balancing between the two battery modules ([0045]) thereby avoiding overcharging or over discharging one of the modules before the other.
Hsieh in view of Yoon does not teach in said balancing mode the switch of said first and second switches operating in a linear mode to adjust said charging current.
Ito teaches operating a switch in linear mode ([0088] the semiconductor device is operated in the linear region, whereby the current is controlled to be equal to or less than the predetermined amount)
It would be obvious to one of ordinary skill in the art to modify the switch of said first and second switches to operate in a linear mode to adjust said charging current in said balancing mode in order to control the current to be equal to or less than the predetermined amount ([0088] of Ito), thereby protecting the battery from overcurrent or overtemperature.
As to claim 21, Hsieh in view of Yoon in view of Ito teaches the portable device of claim 11, wherein in said balancing mode, if a battery voltage of said first battery is greater than a battery voltage of said second battery, then said switch control circuitry controls said second switch to operate in a linear mode thereby adjusting said charging current to said target reference ([0045] of Yoon when a voltage deviation between the battery module 11 and the battery module 12 is greater than a preset value, the controller 100 may perform voltage balancing between the two battery modules 11 and 12 by closing the relays R11 and R12 to connect the battery module 11 and the battery module 12 in parallel and to recharge a battery module with a lower voltage with energy stored in a battery module with a higher voltage. Ito teaches operating a switch in a linear mode ([0088]).
Although Hsieh in view of Yoon in view of Ito teaches controlling in a balancing mode, a switch to operate in a linear mode thereby adjusting said charging current, Hsieh in view of Yoon in view of Ito does not specifically teach the switch operated in the linear region is said second switch (i.e SW7 of Hsieh).
However it would be obvious to one of ordinary skill in the art for Hsieh to operate the second switch in the linear mode as it would be obvious to try since Hsieh in view of Yoon is controlling the first and second switch when operating in the balancing mode. 
As to claim 22, Hsieh in view of Yoon in view of Ito teaches the portable device of claim 21, wherein in said balancing mode, if said battery voltage of said second battery is greater than said battery voltage of said first battery, then said switch control circuitry controls a voltage across a body diode of said second switch to be less than a threshold voltage of said body diode, and controls said second switch to operate in said linear mode thereby adjusting a discharging current flowing from said second battery to said first battery ([0045] of Yoon and 0088 of Ito. Ito’s semiconductors have body diode that will inherently have a voltage across it in a linear mode that is less than a threshold voltage).

As to claim 23, Hsieh in view of Yoon in view of Ito teaches the portable device of claim 11, wherein in said balancing mode, if a battery voltage of said second battery is greater than a battery voltage of said first battery, then said switch control circuitry controls said first switch to operate in said linear mode thereby adjusting said charging current to said target reference ([0045] of Yoon when a voltage deviation between the battery module 11 and the battery module 12 is greater than a preset value, the controller 100 may perform voltage balancing between the two battery modules 11 and 12 by closing the relays R11 and R12 to connect the battery module 11 and the battery module 12 in parallel and to recharge a battery module with a lower voltage with energy stored in a battery module with a higher voltage. Ito teaches operating a switch in a linear mode ([0088]).
Although Hsieh in view of Yoon in view of Ito teaches controlling in a balancing mode, a switch to operate in a linear mode thereby adjusting said charging current, Hsieh in view of Yoon in view of Ito does not specifically teach the switch operated in the linear region is said first switch (i.e SW6 of Hsieh).
However it would be obvious to one of ordinary skill in the art for Hsieh to operate the first switch in the linear mode as it would be obvious to try since Hsieh in view of Yoon is controlling the first and second switch when operating in the balancing mode. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  
As to claim 14, Hsieh disclose the portable device of claim 13, further comprising: 
a fourth switch (SW1), coupled between said positive terminal of said second battery and said load (Fig. 5A SW1 is electrically coupled to VBAT2 and Vsys), and configured to control a connection between said positive terminal of said second battery and said load (Fig. 5A and [0048] ;
and 
a connection switch (SW2) coupled between said positive terminal of said first battery and said load (Fig. 5B), and configured to control a connection between said positive terminal of said first battery and load (Fig. 5B SW2 is closed and connects output of 160 to Vbat1). 
wherein said plurality of modes further comprises a second-battery discharging mode (Fig. 5A), and wherein in said second-battery discharging mode, said switch control circuitry turns off said connection switch (Fig. 5A,SW2 is off), and third switch (SW5) and turns on said second and fourth (SW7,SW1) switches, and said second battery discharges to power said load via said fourth switch (Fig. 5A).
Although Hsieh teaches the first switch is on in order to charge the first battery while the second battery is being discharged, Hsieh does not teach the first switch is off (therefore discontinuing charging the first battery) while the second battery is being charged. 
However it would be obvious to one of ordinary skill in the art to shut off second switch in the claimed second-battery discharging mode in order to prevent over-charging the first battery once fully charged.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Stanesti (US 20040113585) in view of Zhao (US 20150311720). 
As to claim 15, Hsieh discloses the portable device of claim 1. 
Hsieh does not disclose/teach wherein said plurality of modes further comprises a two-battery discharging mode comprising a first sub-mode, wherein in said first sub-mode, said switch control circuitry turns off said third switch and turns on said first and second switches, said first and second batteries discharge to power, via said first and second switches, a load coupled to said positive terminal of said first battery, and said switch control circuitry controls a switch of said first and second switches to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery.
Stanesti teaches (Fig. 3,6 state 606) switches Sw3-Sw6 are on to connect two batteries in parallel in a battery system supply mode where the batteries supply power to load. SW2 is on to connect the two parallel batteries to the load [0061][0062]), 
As such, one of ordinary skill in the art can see that the combined teachings of Hsieh in view of Stanesti where Stanesti teaches connecting the two batteries of Hsieh in parallel to supply power to Hsieh’s system load will render Hsieh third switch SW5 as “off”  in at least two discharging modes. The first discharging mode having at least first, second switches (SW6,7) “on”, or the second discharging mode where second and fourth switches (SW7,SW1) and SW2,SW3 “on”.
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include wherein said plurality of modes further comprises a two-battery discharging mode comprising a first sub-mode, wherein in said first sub-mode, said switch control circuitry turns off said third switch and turns on said first and second switches, said first and second batteries discharge to power, via said first and second switches, a load coupled to said positive terminal of said first battery, as taught by Stanesti in order to operate the load without the need for an external source.
Hsieh does not specifically disclose/teach and said switch control circuitry controls a switch of said first and second switches to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery.
Stanesti teaches a battery voltage of said second battery is greater than a battery voltage of said first battery ([0064] the battery with the higher voltage level compared to the other will be selected to provide discharging power to the system). As such either switches SW3 or SW4 are “on” and switches SW5 or SW6 are “on”.
Hsieh in view of Stanesti does not teach that one of the first or second switches is in a linear mode when the second battery is greater than a battery voltage of said first battery.
Zhao teaches operating a switch in linear mode so that an output voltage supplied through the second semiconductor switch to the load is clamped below a predetermined safety voltage [0059]
Therefore it would be obvious to one of ordinary skill in the art for the switch control circuitry to control a switch of said first and second switches to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery taught by the combined teachings of Hsieh in view of Stanesti in view of Zhao in order to provide discharging power to the system ([0064] of Stanesti) and not over discharge the battery with the lowest voltage while protecting the load by clamping the output voltage to below a predetermined safety voltage ([0059] of Zhao)
As to claim 16, Hsieh in view of Stanesti in view of Zhao teaches the portable device of claim 15, further comprising: 
a fourth switch (SW1), coupled between said positive terminal of said second battery and said load (Fig. 5A SW1 is electrically coupled to VBAT2 and Vsys), and configured to control a connection between said positive terminal of said second battery and said load (Fig. 5A and [0048] ;
and 
a connection switch (SW2) coupled between said positive terminal of said first battery and said load (Fig. 5B), and configured to control a connection between said positive terminal of said first battery and load (Fig. 5B SW2 is closed and connects output of 160 to Vbat1). 
Hsieh does not disclose/teach wherein said two-battery discharging mode further comprises a second sub-mode, and wherein in said second sub-mode, said switch control circuitry turns off said first and third switches and turns on said connection switch and said second and fourth switches, said first and second batteries discharge to power said load via said connection switch and said second and fourth switches.
Stanesti teaches Fig. 3,6 state 606 where switches Sw3-Sw6 are on to connect two batteries in parallel in a battery system supply mode. SW2 is on to connect the two parallel batteries to the load. Battery system supply mode where the batteries supply power to load [0061][0062]), 
As such,  one of ordinary skill in the art can see that the combined teachings of Hsieh in view of Stanesti where  Stanesti teaches connecting the two batteries of Hsieh in parallel to supply power to Hsieh system load will render Hsieh third switch SW5 as “off”  and at least two discharging modes. The first discharging mode having at least first, second switches (SW6,7) on and switch Sw2 (connection switch)  on (one discharging charging mode) or second and fourth switches (SW7,SW1) and both switches Sw3 and Sw2 on (second discharging mode).
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include wherein said plurality of modes further comprises a second sub-mode, and wherein in said second sub-mode, said switch control circuitry turns off said first and third switches and turns on said connection switch and said second and fourth switches, said first and second batteries discharge to power said load via said connection switch and said second and fourth switches, as taught by Stanesti in order to operate the load without the need for an external source.
Hsieh does not specifically disclose/teach and said switch control circuitry controls said second switch to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery.
Stanesti teaches a battery voltage of said second battery is greater than a battery voltage of said first battery ([0064] the battery with the higher voltage level compared to the other will be selected to provide discharging power to the system). 
Hsieh in view of Stanesti does not teach that the second switch is in a linear mode when the second battery is greater than a battery voltage of said first battery.
Zhao teaches operating a switch in linear mode so that an output voltage supplied through the second semiconductor switch to the load is clamped below a predetermined safety voltage [0059]
Therefore it would be obvious to one of ordinary skill in the art for the switch control circuitry to control said second switch to operate in a linear mode if a battery voltage of said second battery is greater than a battery voltage of said first battery taught by the combined teachings of Hsieh in view of Stanesti in view of Zhao in order to provide discharging power to the system ([0064] of Stanesti) and not over discharge the battery with the lowest voltage while protecting the load by clamping the output voltage to below a predetermined safety voltage ([0059] of Zhao)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428)  in view of Applicant admitted prior art (hereinafter AAPA) in view of Yun (US 20080106234). 
As to claim 17, Hsieh discloses the portable device of claim 1, further comprising: 
Hsieh does not disclose/teach a sense resistor having a first end coupled to said negative terminal of said first battery, and having a second end coupled to said reference terminal and coupled to said negative terminal of said second battery through said second switch, and configured to sense a current flowing through said first battery; and a fuel gauge, coupled to said sense resistor.
AAPA teaches a sense resistor having a first end coupled to said negative terminal of said first battery (Fig. 1 resistor connected to cell 1), and having a second end coupled to said reference terminal (Fig. 1) and coupled to said negative terminal of said second battery through said second switch and configured to sense a current flowing through said first battery (it is well known to one of ordinary skill in the art that resistors conduct and sense current. Therefore AAPA resistor is configured to sense the current flowing through cell 1); and a fuel gauge, coupled to said sense resistor (Fig. 1). 
Hsieh in view of AAP is not specifically clear as to the sense resistor having a second end coupled to said negative terminal of said second battery through said second switch. However one of ordinary skill in the art can see that the combined teachings of Hsieh in view of AAP where AAPA teaches including a sense resistor in series to a first resistor will render the sense resistor having a second end coupled to said negative terminal of said second battery through said second switch.
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to a sense resistor having a first end coupled to said negative terminal of said first battery, and having a second end coupled to said reference terminal and coupled to said negative terminal of said second battery through said second switch, and configured to sense a current flowing through said first battery; and a fuel gauge, coupled to said sense resistor, as taught by AAPA in order to estimate a remaining capacity of said first battery based on the sensed current as taught by Yun (Fig. 1).
Hsieh in view of AAP does not specifically teach the fuel gauge configured to estimate a remaining capacity of said first battery based on the sensed current and configured to estimate a remaining capacity of said second battery if said first and second batteries are balanced.
However it is well known to one of ordinary skill in the art that a battery fuel gauge is configured to estimate a remaining capacity of said first battery based on the sensed current as evident by Yun (Fig. 1) [0056] The controller 1400 calculates the total capacity and the remaining capacity of the first chargeable power supply 1100 and the second chargeable power supply 1200 by carrying out the coulomb count (the current integration) based on the current accumulation obtained from the sense resistor 1300. The controller 1400 calculates the remaining capacities of the first chargeable power supply 1100 and the second chargeable power supply 1200 respectively, adds the remaining capacities of both batteries))
As such since the fuel gauge taught by the combined teachings of Hsieh in view of AAP in view of Yun teaches the fuel gauge connected in series to the first battery estimates a remaining capacity of said first battery, then it is obvious to one of ordinary skill in the art that the remaining capacity of the first battery detected by the fuel gauge will be the remaining capacity of the second battery if both capacities are balanced. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20180069428) in view of Yun (US 20080106234). 
As to claim 18, Hsieh discloses the portable device of claim 1, further comprising: 
Hsieh does not disclose/teach a sense resistor having a first end electrically coupled to said negative terminal of said first battery and electrically coupled to said negative terminal of said second battery through said second switch, and having a second end electrically coupled to said reference terminal, and configured to sense a current flowing through a combination of said first and second batteries; and a fuel gauge, configured to estimate a total remaining capacity of said first and second batteries based on the sensed current.
Yun teaches a sense resistor (Fig. 1 1300) having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery (Fig. 1) and having a second end coupled to said reference terminal (Fig. 1 P-), and configured to sense a current flowing through a combination of said first and second batteries ( [0056] …by carrying out the coulomb count); and a fuel gauge electrically coupled to said sense resistor (1450), configured to estimate a total remaining capacity of said first and second batteries based on the sensed current. (Fig. 1) [0056] The controller 1400 calculates the total capacity and the remaining capacity of the first chargeable power supply 1100 and the second chargeable power supply 1200 by carrying out the coulomb count (the current integration) based on the current accumulation obtained from the sense resistor 1300. The controller 1400 calculates the remaining capacities of the first chargeable power supply 1100 and the second chargeable power supply 1200 respectively, adds the remaining capacities of both batteries).
As such one of ordinary skill in the art can see that the combined teachings of Hsieh in view of Yun where Yun teaches a  sense resistor having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery will render a sense resistor having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery through Hsieh second switch. 
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Hsieh to include a sense resistor having a first end coupled to said negative terminal of said first battery and coupled to said negative terminal of said second battery through said second switch, and having a second end coupled to said reference terminal, and configured to sense a current flowing through a combination of said first and second batteries; and a fuel gauge, configured to estimate a total remaining capacity of said first and second batteries based on the sensed current, in order to estimate remaining capacities of the first and second batteries  respectively, adds the remaining capacities of both batteries as taught by Hsieh in view of Yun.

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 112 second objection above.

Regarding dependent claim 12, although the prior art discloses a portable device, comprising: a connection interface that connects said portable device to a power source to receive input power; a first battery having a positive terminal electrically coupled to said connection interface through a first switch, and having a negative terminal electrically coupled to a reference terminal; a second battery having a positive terminal electrically coupled to said connection interface, and having a negative terminal electrically coupled to said reference terminal through a second switch and electrically coupled to said positive terminal of said first battery through a third switch; switch control circuitry, electrically coupled to said first, second and third switches, and configured to control said first, second and third switches such that said portable device selectively operates in a mode of a plurality of modes comprising at least a one-battery charging mode and a two-battery-in-series charging mode; a charging path comprising a first input terminal electrically coupled to said connection interface and also comprising a first output terminal electrically coupled to said positive terminal of said second battery and electrically coupled to said positive terminal of said first battery through said first switch, and configured to deliver at least a part of said input power from said first input terminal to said first output terminal, wherein said one-battery charging mode comprises a first-battery direct charging mode, and in said first-battery direct charging mode, said charging path is enabled such that said first output terminal of said charging path provides said at least a part of said input power to said first battery through said first switch; a charger circuit comprising a second input terminal electrically coupled to said connection interface and also comprising a second output terminal electrically coupled to said positive terminal of said first battery and electrically coupled to said positive terminal of said second battery through said first switch, and configured to convert at least a part of said input power at said second input terminal to regulated power at said second output terminal; and a controller, electrically coupled to said charging path and said charger circuit, that selectively enables at least one of said charging path and said charger circuit, wherein in said one-battery charging mode, said switch control circuitry turns off said third switch, and controls said first and second switches such that a battery of said first and second batteries is charged by said input power, and wherein in said two-battery-in-series charging mode, said switch control circuitry turns off said first and second switches, and turns on said third switch such that said first and second batteries are charged by said input power, wherein said plurality of modes further comprises a balancing mode, wherein in said balancing mode, said switch control circuitry turns off said third switch and turns on said first and second switches, and controls a switch of said first and second switches to operate in a linear mode to adjust a charging current from one of said first and second batteries to the other one of said first and second batteries to a target reference, thereby balancing said first and second batteries, the prior art of record does not disclose or teach the combination of:

“wherein said switch control circuitry controls said switch of said first and second switches such that said charging current increases if a difference between a battery voltage of said first battery and a battery voltage of said second battery decreases.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859